 288DECISIONSOF NATIONALLABOR RELATIONS BOARDCatholic Social Services and InternationalUnion, Lo-cal 3, Office and Professional Employees Union,AFL-CIOPetitioner.Case 20-RC-13071June 29, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on October 14, 1975, before Hear-ing Officer Evelyn Hunt. Following the hearing, andpursuant to Section 102.67 of the National Labor Re-lations Board Rules and Regulations, Series 8, asamended, the Regional Director for Region 20 trans-ferred this case to the National Labor RelationsBoard for decision.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that no prejudi-cial error was committed. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer (herein called CSS) is a nonpro-fit,charitable, religiously orientated social serviceagency which provides counseling services within thegeographical areas of Alameda and Contra CostaCounties,California. It carries on its operationsthrough its main office it Oakland and branch of-fices in Fremont, Hayward, Pittsburgh, Pleasant Hill,Richmond, and East Oakland. CSS' primary func-tion involves family counseling by professional socialworkers who engage in all areas of counseling relat-ing to family problems. To carry on its programs,CSS employs professional social workers as familycounselors, nonprofessional community counselors,and office clerical employees. The Petitioner seeks anelection in a unit of the community counselors andthe clerical employees.The Employer contends that jurisdiction shouldnot be asserted under the doctrine ofMing QuongChildren's Center,210 NLRB 899 (1974), because it isnot a "health care" facility within the meaning ofSection 2(14) of the Act, it is a noncommercial, non-profit, charitable organization, and it does not have amassive impact on commerce. The Employer furthercontends that its activities are entirely local and havevirtually no impact on commerce.Historically, in the absence of a massive impact oncommerce, the Board has declined to assert jurisdic-tion over nonprofit institutions whose activities areprimarily noncommercial in nature and intimatelyconnected with the charitable purposes.' However, inThe Rhode Island Catholic Orphan Asylum a/k/a St.Aloysius Home,224 NLRB No. 70 (1976), the Boardabandoned theMing Quongdoctrine on the groundthat it was based on the statutory exemption for non-profithospitals and that the recent health careamendments to the Act 2 had removed this exemp-tion.The Employer's contentions, therefore, no lon-ger provide any basis for declining to assert j urisdic-tion here.' The Employer's family counselors providecounseling with respect to problems involving hus-band and wife, parents and children, unwed parent-hood, aging, and related matters. The Employer'sEast Oakland project, funded by Arriba Juntos, isprincipally directed at children who have school-re-lated problems and their families in those instanceswhere the specific problem originates in, or carriesover into, the home. One community counselorworks directly with narcotics addicts with regard tothe physical problems and emotional attitudes of theaddicts, as well as their material needs in their effortsto return to their communities. Although differing ina number of respects, the general nature of servicesprovided is analogous to those provided inChild andFamily Service of Springfield, Inc.,220 NLRB 37(1975).The record shows that the Employer's total incomefor fiscal year 1975 was approximately $412,000. Ap-proximately $131,000 of his total was from fees forservices rendered. This consisted of $72,675 fromfees charged to family clients; $19,219 from ArribaJuntos, a United Way agency, for counseling servicesprovided to three selected schools in the East Oak-land area; $15,521 from the St. Vincent DePaul Soci-ety for counseling services in the Richmond area;and $24,166 as a grant from the Federal Bureau ofPrisons for counseling services provided for paroledpersons with drug-related problems. The balance of$281,000 was derived from charitable contributions,including $231,000 from the United Way, $48,000from Catholic Charities, and the remainder from in-dividual contributions and fund-raising activities.For fiscal year 1976 CSS has projected revenue ofapproximately $405,000, including the grant for thenarcotics rehabilitation program. CSS' expendituresfor fiscal year 1975 consisted of $362,000 for wagesand benefits, $22,674 for rent, $13,372 for telephoneexpense, $5,600 for supplies, $4,700 for professionalservices, and $1,024 for postage.Since the Employer's annual gross income exceedsMing Quong Children's Center, supraZPublic Law 93-360 (July 26, 1974)7Member Fanning would assert jurisdiction solely on the basis of hisdissenting opinions inMing Quong Children's Center,210 NLRB 899 (1974),East Oakland Community Health Alliance, Inc,218 NLRB 1270 (1975);Salt& Pepper Nursery School,222 NLRB 1295 (1976), andhis concurring opin-ion in SiAloysius Home, supra225 NLRB No. 45 CATHOLIC SOCIALSERVICES289$400,000, which isin excessof any of the analogousstandards, we find that it would effectuate the poli-cies of the Act to assert jurisdiction herein. SeeChildand Family Service of Springfield, supra.42.The labor organization involved claims to rep-resentcertain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit consisting of officeclerical employees and nonprofessional communitycounselors employed by CSS in its various offices inthe Oakland-East Bay area of California, excludingthe professional employees, confidential employees,and supervisors as defined in the Act. The Employercontends that the unit sought is inappropriate be-cause the community counselors, although nonpro-fessional,have a close community of interest with theprofessional family counselors, have no communityof interest with the office clerical employees, andshould be excluded from the unit.CSS employs approximately 25 employees, includ-ing the associate director, a director of counselingservices, and a project director, all stipulated to besupervisors, and 1 administrative secretary, who theparties stipulated is a confidential employee. Thereare 11 family counselors, all of whom have degrees insocial service and have been stipulated to be profes-sional employees, 5 community counselors, and 4 of-fice clerical employees. As noted above, the primaryfunction of CSS is counseling service. Family coun-selors provide counseling to individuals and familiesin CSS' various offices throughout the East Bay area.The community counselors, who are not requiredto be college educated, generally work in specific ar-eas or are assigned to specific projects. One worksout of the Richmond office and deals primarily withlow income and minority group persons in areas re-lated to specific needs such as housing, financialproblems, and employment. He also assists people inthe community to obtain various benefits availablefrom governmental or other social service orientedagencies.Three community counselors are assignedto the East Oakland office from which they providecounselingservice for school-related problems tochildren from three selected schools in East Oakland.The remaining community counselor works out ofthe Oakland office with individuals on Federal pro-With regard to statutory jurisdiction, the record shows that the Employ-er, in fiscal year 1975, received approximately$24,000 from the FederalBureau of Prisons for purposes of carrying on that agency's narcotics reha-bilitation program in the Oakland area.In addition,during this same peri-od, it paid in excess of $13,000 for telephone service to Pacific Telephoneand Telegraph Company, an instrumentality of interstate commercebation or parole from drug-related convictions.When community counselors encounter situationsin which the need for family counseling is indicated,they may involve the family counselors and collabo-rate in attempting to resolve the problem. Both fam-ily and community counselors participate in monthlystaff educational and training programs.The clerical employees are located at the Oakland,Richmond, Pleasant Hill, and Pittsburgh offices andprovide supportiveservicesfor all the family andcommunity counselors. These services include intakeclient appointments, record maintenance, telephoneanswering, greeting clients, filing, typing of reportsfor individual counselors, and coordination or prepa-ration and typing of various statistical and other re-ports. Their functions are thus analogous to plant orhospital clericals rather than business office clericals.See, e.g.,WilliamW. Backus Hopsital,220 NLRB 414(1975).Supervision of the family counselors, communitycounselors, and clerical employees is provided by adirector, a catholic priest who spends 25 percent ofhis time with CSS, a full-time lay associate director,and a project director. Labor relations with respect toall employees are the responsibility of CSS' board ofdirectors. The salaries of all full-time employees arecomputed on an annual basis. All are paid on thesame payroll. Overtime policies, vacations, and holi-days are applied without distinction as to job classifi-cation. In addition, all employees are covered by thesame hospitalization plan for which CSS pays thepremium, and all employees are eligible for partici-pation in the same retirement plan.The fact that the Employer's primary and almostsingle function is to provide counseling services re-garding family and related problems and that thework efforts of the entire staff are directed towardrendering these services would indicate that the mostappropriate unit is a unit consisting of family coun-selors, community counselors, and clerical employ-ees. But Section 9(b)(1) of the Act prohibits inclusionof professional employees in such a unitunless a ma-jority of the professionals vote to be included. Inas-much as Petitioner does not seek to represent thefamily counselors, they will not be included in theunit. Since the clerical employees have a direct workrelationship with the community counselors, are un-der the same supervision, are on the same payroll,enjoy the same working conditions and fringe bene-fits, and have continuing contacts with them, we con-clude that a unit limited to the nonprofessional com-munity counselors and clerical employeesconstitutesa unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(c) of theAct. Accordingly, we find that the following unit is 290DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate for the purpose of collective bargainingwithin the meaning of Section 9(c) of the Act:All community counselors and clerical employ-ees employed by Catholic Social Services at itsvarious locations in Alameda and Contra CostaCounties, California, excluding confidential em-ployees, professional employees, and supervisorsas defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]CHAIRMAN MURPHY,dissenting:Iwould decline to assert jurisdiction for the rea-sons set forth in my dissenting opinions inThe RhodeIsland Catholic Orphan Asylum a/k/a St. AloysiusHome,224 NLRB No. 70 (1976), andChild and Fam-ilyService of Springfield, Inc.,220 NLRB 37 (1975).